Citation Nr: 0726070	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York City, New York


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947 and from October 1950 to December 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York City, New York.  

The veteran's original claim for service connection for a low 
back disability was denied by an RO decision in June 1952 on 
the basis that there was no competent evidence of a current 
disability.  Medical evidence dated in recent years shows 
that the veteran has a current diagnosis of a low back 
disability.  The RO adjudicated the veteran's claim without 
regard to the laws and regulations pertaining to finality of 
RO decisions, apparently on the basis that the veteran's 
current low back disability was a new diagnosis.  The Board 
concurs.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) (where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis, a 
new decision on the merits is required).   

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In reviewing the record, the Board finds that the service 
medical records show that the veteran was seen on several 
occasions for low back complaints, including pain, following 
an injury.  The veteran testified during this appeal that he 
sustained two back injuries, with one occurring during each 
of his period of active duty.  There is some evidence, 
including the award of a Bronze Star, which indicates that 
the second injury was sustained during combat in Korea.  The 
veteran has submitted a service buddy statement, which also 
supports his description of the circumstances around that 
second incident of back trauma.

As pointed out by the RO, the earliest post-service 
demonstration of a back disability is decades after service 
and only after the veteran was in an automobile accident.  
Such negative evidence weighs against his claim.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).  Moreover, there is no 
competent opinion that indicates that the veteran's current 
low back disability is linked to in-service trauma.  
Nevertheless, the undersigned finds it significant that the 
veteran filed his original claim for service connection for a 
low back disability within months of service and the only 
post-service examination offered to him at that time was 
cursory at best.  I also found that the veteran's testimony 
regarding his two in-service back injuries and his 
description of recurrent low back symptoms ever since to be 
entirely credible.  

In view of the foregoing, the Board finds that there is a 
duty to provide the veteran with an examination that includes 
an opinion addressing the contended causal relationship 
between any low back disability that is currently present and 
service, to include two undisputed low back injuries.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Ensure compliance with he provisions 
of 38 U.S.C.A. §§ 5100, 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2006).  

Such notice must also include, pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that predates a 
readjudication.

2.  The RO must also contact the veteran 
to determine if there is any other 
relevant evidence that has not been 
obtained, to include medical records 
relating to evaluation or treatment of a 
back disability.  Depending upon the 
veteran's response, any and all 
assistance due him must then be provided 
by VA, to include obtaining any 
identified relevant medical evidence.  

3.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and etiology or approximate onset 
date of any low back disability that is 
currently present.  The claims folder 
must be provided to the clinician for 
review in conjunction with this 
examination.

Following a review of the relevant 
evidence in the claim folders, the 
clinical examination and any tests that 
are deemed necessary, the examiner is 
requested to provide an answer to the 
following question:

Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any low back 
disorder that is currently present 
began during service or is causally 
related to any incident of service, 
to include undisputed back injuries 
that occurred during service?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

4.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these matters by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


